This is an appeal from a judgment for plaintiff and an order denying motion for new trial. The case was tried upon its merits before the court without a jury, and findings of facts and conclusions of law were entered. The sufficiency of the evidence is the only error complained of, and without reciting the facts and the contentions of the parties, it is sufficient to state that we have carefully examined the record and that there is sufficient evidence to sustain the findings of facts.
The judgment and order appealed from are affirmed.
All the Judges concur, except WARREN, J., not sitting.